DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN 201921037371, filed on 09/17/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia (US 2013/0076037).
Regarding Claim 1, Garcia discloses – 
a method for operating a power generation system (¶ [0001]; “method for controlling a capacitor or reactor in a wind power plant, with at least one wind turbine generated”),
(¶ [0029]; "A simplified control diagram of the DFIG controller is depicted in FIG. 2 b where the active power, P, and reactive power, Q, are controlled using the d and q axis, respectively”), 
the power generation system including a generator coupled with a power conversion assembly (¶ [0028]; "DFIG allows full control of generator active and reactive power using the rotor-connected frequency converter) and 
a dedicated reactive power compensation device (¶ [0045]; "capacitor bank 1 (Cl) or capacitor bank 2 (C2)), 
the power conversion assembly and the reactive power compensation device comprising a converter controller [FIG. 1:"WTG ctrl”] and a device controller [FIG. 6:"Capacitor Control”], respectively, 
the method comprising:
receiving a reactive power demand made on the power generation system at an operating state of the power generation system [defining at least one maximum reactive power operation range of at least one power converter in the wind power plant] and a grid state [calculating a reactive power value based on an electrical grid reference value] (Claim 1);
decoupling reactive power control and voltage control between the generator and the reactive power compensation device so as to reduce an oscillatory response of a reactive power output from the reactive power compensation device and the generator (Claim 6: connect or disconnect the at least one capacitor or reactor, when a reactive power value is outside the reactive power operation range); and 
operating, via the device controller, the reactive power compensation device in a reactive power control mode to generate at least a portion of the reactive power demand (Claim 6: BY “connect or disconnect” the at least one capacitor or reactor, when a reactive power value is outside the reactive power operation range).
Regarding Claim 2, Garcia discloses the method of claim 1.
Garcia discloses further comprising operating, via the converter controller [wind power plant controller], the generator in a voltage control mode so as to control a terminal voltage of the generator, wherein the reactive power control mode of the reactive power compensation device does not interfere with the voltage [Vref_total is the voltage reference of the wind power plant. Vref_plant is often given by the transmission system operator or by wind power plant operator, basically it is the external reference to the plant control] (FIG. 5, ¶ [0037-0038]).
Regarding Claim 3, Garcia discloses the method of claim 2.
Garcia discloses wherein operating the reactive power compensation device in the reactive power control mode further comprises: 
determining a maximum reactive power capacity of each of the power conversion assembly, the generator (FIG. 4, ¶ [0037]: It should be noted that this concept can be applied to other kind of WTG topologies INCLUDING WTGs with full scale power converters], and  the reactive power compensation device (¶ [0035]: The amount of capacitor steps can be adapted to as many as wanted; having two steps (CAP1 and CAP2) is just for the sake of simplification. The controller could be programmed to have several ranges of operations instead of one. FIG. 4 shows only one band for the full plant operation(green dotted line)]; and, 
coordinating supply of the reactive power demand from between the power conversion assembly, the generator (FIG. 6, ¶ [0041]; The capacitor control strategy works in a way where a voltage reference Vref_WTG is dispatched to each turbine and another voltage ref, Vref_STATCOM is dispatched to the STATCOM if present, and then they respond by supplying reactive power accordingly) OR.
Regarding Claim 4, Garcia discloses the method of claim 3.
Garcia discloses wherein in the coordinating step, when the reactive power demand is less than the maximum reactive power capacity of the reactive power compensation device [capacitor bank], then all of the reactive power demand is supplied by the reactive power compensation device [method for controlling a capacitor/reactor bank for delivering an amount of reactive power delivered from a wind power plant to an associated power supply grid, keeping the reactive power output of the wind turbines/STATCOM within a maximum operation band] (¶ [0049]).

Regarding Claim 5, Garcia discloses the method of claim 3.
Garcia discloses wherein in the coordinating step, when reactive power demand is greater than the maximum reactive power capacity of the reactive power compensation device, then the maximum reactive power capacity of the reactive power compensation device is supplied and a deficiency between the reactive power demand and the maximum reactive power capacity of the reactive power compensation device is allocated to the generator and/or the power conversion assembly (Claim 1; BY “connecting or disconnecting” the at least one capacitor or reactor when a reactive power value is outside the at least one reactive power operation range).
Regarding Claim 6, Garcia discloses the method of claim 3.
Garcia discloses wherein the maximum reactive power capacities for the power conversion assembly, the generator, and/or the reactive power compensation device are determined based on any one or combination of a power system operating state (Claim 1; defining at least one maximum reactive power operation range of at least one power converter in the wind power plant;) OR.
Regarding Claim 7, Garcia discloses the method of claim 3.
Garcia discloses wherein the maximum reactive power capacities for the power conversion assembly, the generator, and/or the reactive power compensation device are continuously or periodically determined (Claim 7; when “injecting power” based on power operation range).
Regarding Claim 8, Garcia discloses the method of claim 1.
Garcia discloses wherein the power generation system comprises a wind turbine and the generator comprises a doubly fed induction generator (DFIG) (¶ [0028]).
Regarding Claim 9, Garcia discloses the method of claim 8.
Garcia discloses wherein the wind turbine is one of a plurality of wind turbines within a wind farm [at least one capacitor or reactor in a wind power plant, with at least one wind turbine generator] that supplies real and reactive power to the grid [see rejected claim 1], and wherein the reactive power demand is determined by a farm-level controller within the wind farm and transmitted to a local controller at the wind turbine (¶ [0010]; subtract the reactive power of the connected capacitor or reactor from the total calculated reactive power value, dispatch a wind turbine generator voltage reference, to the at least one wind turbine, based on the subtraction).
Regarding Claim 10, Garcia discloses a wind turbine system configured to supply real and reactive power to a grid (¶ [0029]; "A simplified control diagram of the DFIG controller is depicted in FIG. 2 b where the active power, P, and reactive power, Q, are controlled using the d and q axis, respectively”), the wind turbine system comprising: 
a wind turbine comprising a rotor, a hub, and a plurality of rotor blades coupled to the hub (¶ [0001]); 
a doubly fed induction generator (DFIG) system coupled to the rotor, the DFIG system comprising a generator coupled to a power conversion assembly with a line side converter (LSC), a rotor side converter (RSC) [as shown in FIG. 2a], and a converter controller [FIG. 1:"WTG ctrl”] (¶ [0028]); 
a reactive power compensation device operationally configured with the DFIG system to generate a reactive power (¶ [0045]; "capacitor bank 1 (Cl) or capacitor bank 2 (C2)), the reactive power compensation device comprising a device controller [FIG. 6:"Capacitor Control”] configured to: 
receive a reactive power demand made on the wind turbine system at an operating state of the wind turbine system [defining at least one maximum reactive power operation range of at least one power converter in the wind power plant] and a grid state [calculating a reactive power value based on an electrical grid reference value] (Claim 1); and, 
decouple reactive power control and voltage control between the generator and the reactive power compensation device so as to reduce an oscillatory response of a reactive power output from the reactive power compensation device and the generator (Claim 6: connect or disconnect the at least one capacitor or reactor, when a reactive power value is outside the reactive power operation range).
Regarding Claim 11, Garcia discloses the wind turbine system of claim 10.
Garcia discloses wherein the device controller is further configured to operate the reactive power compensation device in a reactive power control mode to generate at least a portion of the reactive power demand (Claim 6: BY  “connect or disconnect” the at least one capacitor or reactor, when a reactive power value is outside the reactive power operation range).
Regarding Claim 12, Garcia discloses the wind turbine system of claim 11.
Garcia discloses wherein the converter controller is configured to operate the generator in the voltage control mode so as to control a terminal voltage of the generator, wherein the reactive power control mode of the reactive power compensation device does not interfere with the voltage control mode of the generator at a point of common coupling of the power generation system [Vref_total is the voltage reference of the wind power plant. Vref_plant is often given by the transmission system operator or by wind power plant operator, basically it is the external reference to the plant control] (FIG. 5, ¶ [0037-0038].
Regarding Claim 13, Garcia discloses the wind turbine system of claim 11.
Garcia discloses wherein – 
the device controller is further configured to: determine a maximum reactive power capacity of each of the power conversion assembly, the generator (FIG. 4, ¶ [0037]: It should be noted that this concept can be applied to other kind of WTG topologies INCLUDING WTGs with full scale power converters], 
and the reactive power compensation device (¶ [0035]: The amount of capacitor steps can be adapted to as many as wanted; having two steps (CAP1 and CAP2) is just for the sake of simplification. The controller could be programmed to have several ranges of operations instead of one. FIG. 4 shows only one band for the full plant operation(green dotted line)]; and, 
coordinate supply of the reactive power demand from between the power conversion assembly, the generator (FIG. 6, ¶ [0041]; The capacitor control strategy works in a way where a voltage reference Vref_WTG is dispatched to each turbine and another voltage ref, Vref_STATCOM is dispatched to the STATCOM if present, and then they respond by supplying reactive power accordingly), OR.
Regarding Claim 14, Garcia discloses the wind turbine system of claim 13.
Garcia discloses wherein the maximum reactive power capacities for the power conversion assembly, the generator, and/or the reactive power compensation device are determined based on any one or combination of a power system operating state (Claim 1; defining at least one maximum reactive power operation range of at least one power converter in the wind power plant;) OR
Regarding Claim 15, Garcia discloses the wind turbine system of claim 10.
Garcia discloses wherein the wind turbine is one of a plurality of wind turbines within a wind farm that supplies real and reactive power to the grid, and wherein the reactive power demand is determined by a farm- level controller within the wind farm and transmitted to a local controller at the wind turbine (¶ [0010]; subtract the reactive power of the connected capacitor or reactor from the total calculated reactive power value, dispatch a wind turbine generator voltage reference, to the at least one wind turbine, based on the subtraction).
Regarding Claim 16, Garcia discloses a method for operating a power generation system that supplies real and reactive power to a grid [(¶ [0029]; "A simplified control diagram of the DFIG controller is depicted in FIG. 2 b where the active power, P, and reactive power, Q, are controlled using the d and q axis, respectively”)], the power generation system including a generator coupled with a power conversion assembly and a dedicated reactive power compensation device (¶ [0028]; "DFIG allows full control of generator active and reactive power using the rotor-connected frequency converter), the method comprising: 
receiving a reactive power demand made on the power generation system at an operating state of the power generation system [defining at least one maximum reactive power operation range of at least one power converter in the wind power plant] and a grid state [calculating a reactive power value based on an electrical grid reference value] (Claim 1); and, 
independently controlling a reactive power of the power generation system and terminal voltage of the generator via separate controllers of the reactive power compensation device and the power conversion assembly, respectively, so as to reduce an oscillatory response of a reactive power output from the reactive power compensation device and the generator (Claim 6: connect or disconnect the at least one capacitor or reactor, when a reactive power value is outside the reactive power operation range).
Regarding Claim 17, Garcia discloses the method of claim 16.
Garcia discloses further comprising: operating, via a device controller, the reactive power compensation device in a reactive power control mode to generate at least a portion of the reactive power demand; and, operating, via a converter controller, the generator in a voltage control mode so as to control a terminal voltage of the generator, wherein the reactive power control mode of the reactive power compensation device does not interfere with the voltage control mode of the generator at a point of common coupling of the power generation system [Vref_total is the voltage reference of the wind power plant. Vref_plant is often given by the transmission system operator or by wind power plant operator, basically it is the external reference to the plant control] (FIG. 5, ¶ [0037-0038]).
Regarding Claim 18, Garcia discloses the method of claim 17.
Garcia discloses wherein operating the reactive power compensation device in the reactive power control mode further comprises: determining a maximum reactive power capacity of each of the power conversion assembly, the generator  (FIG. 4, ¶ [0037]: It should be noted that this concept can be applied to other kind of WTG topologies INCLUDING WTGs with full scale power converters], and the reactive power compensation device (¶ [0035]: The amount of capacitor steps can be adapted to as many as wanted; having two steps (CAP1 and CAP2) is just for the sake of simplification. The controller could be programmed to have several ranges of operations instead of one. FIG. 4 shows only one band for the full plant operation(green dotted line)]; and, coordinating supply of the reactive power demand from between the power conversion assembly, the generator (FIG. 6, ¶ [0041]; The capacitor control strategy works in a way where a voltage reference Vref_WTG is dispatched to each turbine and another voltage ref, Vref_STATCOM is dispatched to the STATCOM if present, and then they respond by supplying reactive power accordingly) OR.
Regarding Claim 19, Garcia discloses the method of claim 18.
Garcia discloses wherein in the coordinating step, when the reactive power demand is less than the maximum reactive power capacity of the reactive power compensation device [capacitor bank], then all of the reactive power demand is supplied by the reactive power compensation device, and when reactive power demand is greater than the maximum reactive power capacity of the reactive power compensation device, then the maximum reactive power capacity of the reactive power compensation device is supplied and a deficiency between the reactive power demand and the maximum reactive power capacity of the reactive power compensation device is allocated to the generator and/or the power conversion assembly  [method for controlling a capacitor/reactor bank for delivering an amount of reactive power delivered from a wind power plant to an associated power supply grid, keeping the reactive power output of the wind turbines/STATCOM within a maximum operation band] (¶ [0049])..
Regarding Claim 20, Garcia discloses the method of claim 16.
Garcia discloses wherein the power generation system comprises a wind turbine and the generator comprises a doubly fed induction generator (DFIG) (¶ [0028]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JOSEPH ORTEGA/Examiner, Art Unit 2832